Citation Nr: 1743610	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-14 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disorder, to include depression and bipolar disorder. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to August 1980.

This matter comes before the Board of the Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim for service connection for depression pursuant to Clemons and recharacterized it as shown on the cover page of this decision. 

The Board notes that the Veteran's original claims in January 2014 and February 2014 included claims for service connection for a bilateral knee disability and a low back disability. In a September 2014 rating decision, the RO denied the all of the Veteran's claims. In October 2014, the Veteran filed a timely notice of disagreement (NOD) for all his claims. In a January 2015 written statement, the Veteran withdrew his claims for entitlement to service connection for bilateral knee disability and a low back disability. In March 2015, VA issued a statement of the case (SOC) concerning the issues of entitlement to service connection for acquired psychiatric disorder and TDIU. In April 2015, the Veteran filed a timely VA Form 9 perfecting an appeal to the Board concerning the issues stated in the SOC. In the April 2015 Form 9, the Veteran revoked his withdrawal of his claims for entitlement to service connection for bilateral knee disability and low back disability. In June 2016, VA issued an SOC for service connection for a bilateral knee disability and low back disability. However, the Veteran did not file a VA Form 9 to perfect an appeal to the Board for these issues. Therefore, the only issues before the Board are entitlement to service connection for an acquired psychiatric disorder and TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In July 2017, the Veteran's representative expressed a desire for a hearing on the issues of entitlement to service connection for an acquired psychiatric disorder and TDIU. The Veteran is entitled to a hearing and the claims must be remanded to allow for the scheduling of a hearing. See 38 C.F.R. § 20.700 (a) (2016) (A hearing on appeal will be granted if the appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

The RO should at the earliest available opportunity, particularly given the appeal has been advanced on the Board's docket, schedule the Veteran for a Board videoconference hearing. The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016). After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




